Citation Nr: 1816939	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  17-31 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2015 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In the June 2017 substantive appeal (VA Form 9), the Veteran waived his right to a Board hearing.  The undersigned Veterans Law Judge has been assigned to this appeal pursuant to 38 C.F.R. § 19.3(a).

Evidence was submitted by the Veteran subsequent to the April 2017 Statement of the Case.  The Veteran's substantive appeal was received after February 2, 2013; therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction (AOJ), which has not been requested in this case.  38 U.S.C. § 7105(e) (2012).   As such, the Board may consider this evidence in the first instance and proceed with appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In June 2008, the RO issued a rating decision denying entitlement to service connection for bilateral hearing loss and tinnitus.  This rating decision was never appealed, nor was new and material evidence received within one year.

2.  In June 2015, the Veteran filed a claim to reopen entitlement to service connection for bilateral hearing loss and tinnitus, and has since filed new and material evidence.
3.  The evidence does not sufficiently demonstrate that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are etiologically related to active duty service, or that such disabilities manifested within one year of the Veteran's discharge from military service. 


CONCLUSIONS OF LAW

1.  The unappealed June 2008 rating decision, which denied entitlement to service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a)(2017).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

4.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104 (d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Additionally, the regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385) have previously been provided to the Veteran in the April 2017 Statement of the Case.  The Veteran has received proper notice of the regulations governing this appeal.  Accordingly, these regulations will not be repeated here, unless deemed appropriate to do so by the Board.  With these procedural considerations addressed, the Board now turns to analyzing and adjudicating the claims.

I.  New and Material Evidence

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  After reviewing the evidence of record, the Board finds that new and material evidence has been submitted.

In a June 2008 rating decision, the Veteran's bilateral hearing loss and tinnitus claims were denied by the RO.  No notice of disagreement was filed, and no new and material evidence was received within one year following the notification of that decision.  Accordingly, the June 2008 rating decision became final.

In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C. § 5108 (2012).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

When determining whether the claims should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a veteran submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In the June 2008 rating decision, the Veteran's bilateral hearing loss and tinnitus service connection claims were denied due to a negative nexus opinion which directly attributed the Veteran's tinnitus to his bilateral hearing loss, but ultimately concluded that the Veteran's bilateral hearing loss was unrelated to his military service.  Thus, the RO denied service connection on the basis that the disabilities were neither occurred in nor caused by the Veteran's active military service.  Since that rating decision, new nexus statements, both positive and negative, have been received.  Additionally, the Veteran has provided lay evidence in the form of written statements/arguments, an internet article, a military field study, and previous Board decisions rendered for other veterans.  
This evidence is new, as it was not previously considered in the prior final rating decision, and is material as is raises questions regarding the unestablished fact of whether the Veteran's bilateral hearing loss and tinnitus are etiologically linked to his active duty military service.  The Board concludes that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, 24 Vet. App. at 117-118.  Accordingly, these claims are reopened.  The RO reopened the claims and considered the merits in the April 2017 Statement of the Case, so the Board may do so as well.

II.  Service connection claims

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

	A.  Direct service connection

Establishing direct service connection requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the present matter, the Board concedes that elements (1) and (2) have been established.  VA examinations and treatment records confirm that the Veteran experiences current bilateral hearing loss and tinnitus.  Regarding in-service incurrence of disease or injury, the record is clear the Veteran experienced acoustic trauma while on active duty military service.  The Veteran's military occupational specialty was a Morse code intercept operator.  He explained that his duties consisted of wearing a headset and listening to Morse code frequencies/static for 8 hours every duty day for approximately two years while stationed in Japan.  See June 2017 VA Form 9; December 2007 VA Form 21-526.  The Veteran has also submitted the results of a 1990 field study analyzing the "Noise Exposure of Naval Communication Station Radio Operators."  This study found that "Manual Morse code operators face a significant probability of exposure to hazardous noise levels."  Having established current disabilities and in-service injury, the determinative issue in this case is the presence of a medical nexus between the Veteran's current disabilities and his in-service acoustic trauma. 

In the present matter, the record contains competing medical opinions on the etiology of the Veteran's bilateral hearing loss and tinnitus.  As the finder of fact, it is the Board's duty to assess the credibility and weight of conflicting evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In April 2008, the Veteran was afforded a VA examination to assess the nature and etiology of his bilateral hearing loss and tinnitus disabilities.  After confirming the presence of bilateral mild to severe sensorineural hearing loss and tinnitus, the VA examiner concluded that the Veteran's tinnitus was secondary to the hearing loss, but that it was less likely than not that the hearing loss was related to noise exposure during military service.  The examiner based this opinion exclusively on the fact that the Veteran's discharge examination showed normal hearing.  However, the Court has cautioned that a claim of entitlement to service connection for hearing loss may not be denied by the Board simply because hearing was normal when a veteran left service.  Hensley v. Brown, 5 Vet. App. 155, 157   (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, the Board finds that the VA examiner's opinion was in contravention of the Court's holding in Hensley and Ledford and was not fully articulated and supported by a reasoned rationale.  Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, the Board declines to afford the April 2008 VA examiner's medical opinion any probative value in this determination.

Next, the Board will assess the November 2015 nexus opinion issued by the Veteran's treating otolaryngologist regarding the Veteran's hearing loss and tinnitus.  The physician stated:

The [Veteran] has presented to me with hearing loss and tinnitus.  I have reviewed his medical history, audiogram and physical exam.  It is my medical opinion that this veteran's condition is likely a result of his exposure to acoustic trauma during his time of active military service.  He noted temporary threshold shift and hearing loss during [his] time of service which leads me to this conclusion.

The Board declines to afford this medical opinion any probative value, as it is based on a factually inaccurate material fact-namely that the Veteran experienced an auditory threshold shift and hearing loss in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  In fact, the Veteran's service treatment records show no temporary auditory shifts or in-service hearing loss.  See e.g., December 1964 discharge examination showing normal hearing, bilaterally.  It is clear from this medical opinion that the physician was not fully informed of the pertinent factual premises of the case, and having failed the first factor under Nieves-Rodrieguez, this opinion is entitled to no probative value.  

In connection with the Veteran's claims to reopen, he was afforded a VA examination in April 2017.  After a review of the record and auditory examination, the VA examiner concluded the Veteran's bilateral hearing loss was less likely than not related to the Veteran's active duty military service.  The examiner explained:

Review of the C file revealed normal hearing at the separation exam (500-4000Hz) and there were no significant in-service threshold shifts present in either ear.  A significant change in hearing is defined as a change greater than normal measurement error (i.e., greater than 10db).  VBA will concede any change of 15 dB or more at any frequency 1000-4000 Hz.  Therefore, it is the opinion of this examiner that it is not at least likely as not that the Veteran's hearing loss is a result of noise exposure while in the service.  

According to The Institute of Medicine Study (2005) "Noise and Military Service: Implications for Hearing Loss and Tinnitus," current knowledge of cochlear physiology does not provide sufficient scientific basis for the existence of delayed-onset hearing loss.  Additionally, the IOM did not rule out that delayed-onset might exist, but because the requisite longitudinal animal and human studies have not been done, and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.

Regarding tinnitus, the VA examiner noted that the Veteran was unable to recall the exact onset of tinnitus, but that he believed it began during the military.  The Veteran's service treatment records are silent for tinnitus or any other symptoms resembling tinnitus.  Following evaluation, the VA examiner found that the Veteran's tinnitus was unrelated to the his in-service acoustic trauma.  The VA examiner explained:

STRs [service treatment records] were silent for tinnitus complaint and there was no significant in-service threshold shift present.  In the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure cannot be assumed to exist.  Tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise.  However, you would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury.   IOM never stated that tinnitus could result from undiagnosed noise injuries.  In most cases, tinnitus is accompanied by measurable hearing loss.  We recognize that the audiogram is an imperfect measurement.  Nevertheless, it is accepted as the objective basis for determining noise injuries.

In the VA Form 9, the Veteran asserted that his in-service job as a Morse code intercept operator subjected him to a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, and long-term exposure to continuous noise, as mentioned by the VA examiner.  While the VA examiner cited these sources of noise exposure as a potential cause of tinnitus, the examiner forewarned that this assumption was based on an unsubstantiated theory that tinnitus could result due to a latent, undiagnosed noise injury.  Such a connection, as advanced by the Veteran, is speculative at best, and does not reach the degree of certainty necessary to satisfy the nexus element of a direct service connection claim.  Rather, the VA examiner was very clear that in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure cannot be assumed to exist.  The examiner further explained that the presence of a noise injury, although imperfect, would have to be supported by audiogram evidence.  As the Veteran's service treatment records are negative for such evidence, a causal relationship cannot be established.  

The Board finds that the April 2017 VA examiner's opinion is based on a correct factual basis, supported by references to the record and the Veteran's contentions.  Further, this opinion is fully articulated with a sound rationale sufficient to allow the Board to adjudicate the claim.  Having satisfied all of the factors espoused in Nieves-Rodriguez, 22 Vet. App. at 304, the April 2017 VA examiner's opinion is the only medical nexus opinion of record worthy of significant probative value; and is therefore dispositive of this appeal.  In the absence of a legally adequate positive nexus opinion, the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus.  

In support of his appeal, the Veteran has provided two prior Board decisions in which the Board granted service connection for bilateral hearing loss and tinnitus to veterans he believes to be similarly situated.  However, Board decisions are not precedential, and previously issued Board decisions are considered binding only with regard to the specific case decided.  38 C.F.R. §  20.1303 (2017).  Each case is decided on its specific facts.  For instance, the February 2013 decision is factually distinct insofar as that veteran's discharge audiogram did not record results at 3000 Hz, introducing an element of ambiguity and reasonable doubt which is not present in the instant matter.  Likewise, the July 2010 decision notes that the veteran experienced a decrease in hearing acuity during service, which is not present in the instant matter.  These distinctions are important in a service connection analysis.  Consequently, Board opinions issued to other veterans are not probative in this appeal. 

The Board has also considered the Wikipedia article submitted by the Veteran in June 2017; however, this evidence is not particularly relevant to the disputed issues in this matter. 

The record adequately sets forth the Veteran's subjective belief that his current bilateral hearing loss and tinnitus disabilities are the result of the daily noise he was exposed to in-service during the course of his duties as a Morse code interceptor operator.  However, the most convincing evidence of record, the April 2017 VA examiner's opinion, refutes such a contention.  The Veteran, as a lay observer, lacks the medical training and expertise to offer a competent opinion on a complex medical matter such as the etiology of his bilateral hearing loss and tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Consequently, the Veteran's statements regarding the etiology of his disabilities are given little evidentiary weight in this decision. 

The Board also finds evidentiary discrepancies in the Veteran's assertion that his tinnitus first began in service, but that he did not seek medical treatment out of fear of reprisal from his commanding officers.  See October 2015 NOD; see also May 2017 VA Form 9.  Initially, the Board questions the timing of such an assertion, as the Veteran did not mention in-service tinnitus during the course of his initial application for service connection in 2007-2008.  In fact, it was not until the October 2015 Notice of Disagreement that the Veteran began alleging in-service symptoms of tinnitus.  Notably, when the Veteran was assessed at the April 2008 VA examination, the Veteran told the VA examiner his tinnitus began in the 1980s, a contention that was reiterated by the Veteran in his September 2015 lay statement, wherein he alleged first reporting tinnitus to his physicians in the 1980s.  The fact the Veteran waited until the end of the adjudicatory period to raise such a significant contention of in-service tinnitus, despite years of contradictory statements placing the onset of tinnitus in the 1980s, diminishes the credibility of the Veteran's statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).

The Board also questions the sincerity of the Veteran's statement that he did not seek in-service treatment for tinnitus due to fear of repercussions from his superiors.  This allegation was not made until the June 2017 VA Form 9, which was accompanied by a prior Board decision in which a veteran made a similar assertion.  See July 2010 Board decision, p. 4.  Again, the timing of this assertion weighs against the Veteran's credibility, as he never made such an allegation in his initial claim for service connection in 2007-2008, and did not raise such a contention until seeing the allegation in a separate Board decision, in which that veteran was successful in obtaining service connection for tinnitus.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (noting that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other evidence).  For the reasons given above, the Board finds the Veteran's report of in-service tinnitus not to be credible.   

B.  Presumptive service connection

Disabilities encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a) may be service-connected pursuant to the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology.  Bilateral hearing loss and tinnitus are considered "other organic diseases of the nervous system" and are therefore included on the list of chronic diseases for which presumptive service connection may be considered.  See Fountain v. McDonald, 27 Vet. App. 258 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Having fully considered the record, the Board finds that the requirements for presumptive service connection have not been met.  The weight of the medical and lay evidence does not show that the Veteran manifested chronic symptoms of bilateral hearing loss or tinnitus in service.  The Veteran's service treatment records are negative for the presence of such disabilities.  Likewise, a review of the Veteran's lay statements shows he has never alleged that his hearing loss was present in-service, but rather that his tinnitus began during active duty-a contention the Board has already deemed not credible, supra.  See also May 2017 VA Form 9 ("I know that my hearing loss did not show itself during active duty service."). 

Moreover, the evidence does not show that the Veteran continuously manifested symptoms of bilateral hearing loss or tinnitus after service.  Importantly, the Veteran's bilateral hearing loss was first diagnosed in November 1987, more than 20 years after his active duty service had ended.  The Veteran has confirmed that the November 1987 audiogram of record is from his first evaluation for hearing loss.  See September 2015 VA Form 21-4138.  Similarly, the Veteran has indicated that he first mentioned tinnitus to a health provider in the 1980s; however such a contention finds no independent corroboration in the record.  Claims of tinnitus present during service or within one year of discharge of service are not credible.  See credibility analysis, supra.  Furthermore, there is no objective medical evidence in the record showing that the Veteran's current bilateral hearing loss or tinnitus manifested to a compensable degree within one year of separation from active duty.  Service connection for these disabilities pursuant to the provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) is not warranted on this record.

C.  Conclusion

In sum, the Board finds that the elements of entitlement to service connection for bilateral hearing loss and tinnitus have not been met.  The most probative evidence of record, the April 2017 VA examination, denied a causal relationship between these disabilities and the Veteran's military service.  Further, the evidence preponderates against presumptive service connection as there is not sufficient evidence of in-service onset of the disabilities, chronicity and continuity since service, or symptoms to a compensable degree within one year from service discharge.  Accordingly, service connection for the claimed disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, the doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received; the appeal is granted to that extent only.  Entitlement to service connection is denied.

New and material evidence to reopen a claim of entitlement to service connection for tinnitus has been received; the appeal is granted to that extent only.  Entitlement to service connection is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


